COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00270-CR


RYAN ROOSEVELT SANDERS                                               APPELLANT
A/K/A BRIAN ROOSEVELT
SANDERS

                                         V.

THE STATE OF TEXAS                                                         STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

                                   I. Introduction

      Appellant Ryan Roosevelt Sanders received deferred adjudication

community supervision after he pleaded guilty to burglary of a habitation. The

State subsequently filed a petition to proceed to adjudication. At the hearing, the

State waived three allegations, and Appellant pleaded true to the remaining nine

      1
       See Tex. R. App. P. 47.4.
allegations concerning his commission of five new offenses; use of marijuana;

and failure to complete community service, an educational program, and a

substance abuse assessment.       After hearing testimony from Appellant and

argument from counsel, the trial court found the State’s nine remaining

allegations true, adjudicated Appellant guilty of burglary, and sentenced

Appellant to eight years’ confinement.      Appellant contends in two points on

appeal that the trial court abused its discretion by finding three of the State’s

allegations true and erred by ordering payment of court-appointed attorney’s

fees. We reform the judgment to remove the order that Appellant pay attorney’s

fees and affirm the judgment as modified.

                              II. Applicable Law

      Appellate review of an order revoking community supervision is limited to

determining whether the trial court abused its discretion. Rickels v. State, 202
S.W.3d 759, 763 (Tex. Crim. App. 2006); Miles v. State, 343 S.W.3d 908, 912

(Tex. App.—Fort Worth, no pet.); Cherry v. State, 215 S.W.3d 917, 919 (Tex.

App.—Fort Worth 2007, pet. ref’d). When there is sufficient evidence to support

a finding that the defendant violated a condition of his community supervision,

the trial court does not abuse its discretion by revoking the supervision. See

Cardona v. State, 665 S.W.2d 492, 493–94 (Tex. Crim. App. 1984); Wade v.

State, 83 S.W.3d 835, 839–40 (Tex. App.—Texarkana 2002, no pet.).

      A finding of a single violation of community supervision is sufficient to

support revocation.   Leach v. State, 170 S.W.3d 669, 672 (Tex. App.—Fort


                                       2
Worth 2005, pet. ref’d). A defendant’s plea of ―true‖ to even one allegation in the

State’s motion to revoke is sufficient to support the trial court’s decision to

adjudicate Appellant’s guilt. Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App.

[Panel Op.] 1979); see Ramos v. State, No. 02-08-00363-CR, 2009 WL 1035120,

at *1 (Tex. App.—Fort Worth Apr. 16, 2009, pet. struck) (mem. op., not

designated for publication). Once sufficient evidence is presented of a violation

of a community-supervision condition, the trial court has broad discretion in

choosing whether to continue, modify, or revoke the community supervision.

Tex. Code Crim. Proc. Ann. art. 42.12, '' 5, 22, 23 (West Supp. 2011); Flournoy

v. State, 589 S.W.2d 705, 708 (Tex. Crim. App. [Panel Op.] 1979); Hays v. State,

933 S.W.2d 659, 661 (Tex. App.—San Antonio 1996, no pet.). Where deferred

community supervision is revoked, the trial court may generally impose any

punishment authorized by statute within the statutory range.             See Von

Schounmacher v. State, 5 S.W.3d 221, 223 (Tex. Crim. App. 1999).

                                 III. Discussion

      Appellant contends in two points that the trial court abused its discretion by

finding three of the State’s allegations true because there was no evidence to

support them and that the trial court erred by ordering him to pay attorney’s fees

because there is no evidence to support the fees or his ability to pay the fees.

A. Violations of Community Supervision

      Appellant acknowledges that he pleaded true to committing five new

offenses (each involved burglary of a vehicle) and using marijuana. Appellant

                                         3
also acknowledges that the trial court had ―complete authority based on [the]

evidence and Appellant’s pleas of true to the other paragraphs to proceed to

adjudication and punishment.‖ Appellant argues, however, that despite his pleas

of true, there is no evidence supporting the State’s other three allegations of

failure to complete community service, an educational program, and a substance

abuse assessment. Thus, according to Appellant, the case should be remanded

for a new hearing because ―it is impossible to determine what impact these

erroneous findings may have had on the trial Court’s decision[s] to proceed to

adjudicate guilt‖ and to sentence him to eight years’ confinement.

          We cannot agree with Appellant’s contention because, even if there were

no evidence offered to support the allegations concerning Appellant’s failure to

complete community service, an educational program, and a substance abuse

assessment,2 Appellant’s plea of true to those three allegations, standing alone,

is sufficient, and it was not necessary for the State to prove additional violations.

See Moore, 605 S.W.2d at 926; Cole, 578 S.W.2d at 128. And perhaps more

importantly, Appellant pleaded true to six other allegations, five concerning new

offenses and one concerning the use of marijuana.          Appellant unequivocally

admitted to his participation in the offenses and his use of marijuana while

      2
       We note, however, that although Appellant did not unequivocally admit
during his testimony that he failed to complete community service, an educational
program, and a substance abuse assessment, he did testify during both direct
and cross-examination that he believed he did not have to complete those tasks
because his probation officer had told him not to worry about them while he
attended school.


                                         4
testifying, and it is clear from the record that the trial court placed emphasis on

Appellant’s commission of new offenses when assessing his sentence. Finally,

because the trial court acted within its discretion by revoking Appellant’s

community supervision, the trial court had discretion to impose any punishment

authorized by statute within the statutory range.     See Von Schounmacher, 5
S.W.3d at 223.       Appellant faced a possible sentence of twenty years’

imprisonment but was sentenced to eight years’ imprisonment. See Tex. Penal

Code Ann. § 12.33(a) (West 2011).         Thus, the trial court did not abuse its

discretion by revoking Appellant’s community supervision and sentencing him to

eight years’ imprisonment. We overrule Appellant’s first point.

B. Attorney’s Fees

      Appellant argues in his second point that the trial court erred by ordering

payment of court-appointed attorney’s fees because there is no evidence of the

amount of fees or his ability to pay the fees. The State concedes in its brief that

the judgment should be reformed to remove the order that Appellant pay

attorney’s fees.   See Mayer v. State, 274 S.W.3d 898, 901–02 (Tex. App.—

Amarillo 2008), aff’d, 309 S.W.3d 552 (Tex. Crim. App. 2010) (―Without evidence

to demonstrate appellant’s financial resources to offset the costs of the legal

services, the trial court erred in ordering reimbursement of appointed attorney

fees.‖); see also Tex. Code Crim. Proc. Ann. art. 26.05(g) (West Supp. 2011)

(authorizing trial court to order repayment of court-appointed attorney’s fees if it




                                         5
―determines that a defendant has financial resources that enable him to offset in

part or in whole the costs of the legal services provided‖).

      We have reviewed the record and agree that there is no evidence of either

the amount of the court-ordered attorney’s fees or Appellant’s ability to pay them.

We therefore sustain Appellant’s second point and order that the trial court’s

judgment be modified to remove the order concerning Appellant’s payment of

attorney’s fees. See Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App.

2010) (holding appellate court not required to remand based on insufficient

evidence of ability to pay attorney’s fees).

                                  IV. Conclusion

      Having overruled Appellant’s first point and having sustained his second

point, we affirm the trial court’s judgment as modified.



                                                    ANNE GARDNER
                                                    JUSTICE

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 29, 2011




                                          6